FILED
                           NOT FOR PUBLICATION                              OCT 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50389

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00483-DDP-1

  v.
                                                 MEMORANDUM *
DWAYNE PHELPS, AKA Dewayne
Phelps,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                     Argued and Submitted September 1, 2011
                              Pasadena, California

Before: SCHROEDER and GOULD, Circuit Judges, and NAVARRO, District
Judge.**

       Dwayne Phelps appeals the sentence imposed by the district court following

Phelps’s guilty plea to six counts of bank robbery in violation of 18 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Gloria M. Navarro, District Judge for the District of
Nevada, sitting by designation.
§ 2113(a). The district court sentenced Phelps to 151 months, at the low end of the

advisory Sentencing Guidelines range, to be followed by a three-year term of

supervised release. We review the district court’s sentencing decision for abuse of

discretion. United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc)

(citation omitted).

      Phelps contends that the sentence imposed is procedurally unreasonable

because 1) the district court did not give due consideration to the requisite 18

U.S.C. § 3553(a) factors; 2) the district court gave too much weight to the need to

protect the community; and 3) the district court did not adequately explain its

reasons for the chosen sentence. We disagree.

      First, while the district court must consider all factors set out in 18 U.S.C.

§ 3553(a) before imposing a sentence, “[t]he district court need not tick off each of

the section 3553(a) factors to show that it has considered them.” Carty, 520 F.3d at

992. Here, the district court gave the defense ample opportunity to describe

Phelps’s specific set of circumstances, and the district court considered Phelps’s

personal circumstances in addition to the other § 3553(a) factors. The district court

mitigated the sentence by imposing a custodial term at the low end of the advisory

Guidelines range and by ordering that Phelps’s sentence run concurrently with his

other sentences for violating his prior supervised release and parole.
      Second, in considering the § 3553(a) factors, the district court is not required

to accord equal weight to each and every fact or circumstance. See Gall v. United

States, 552 U.S. 38, 57 (2008) (stating that it was not unreasonable for the

sentencing judge to attach “great weight” to a single consideration when the

circumstances merited such weight). It was not unreasonable for the district court

to determine that the need to protect the community took on deeper significance in

light of Phelps’s 30-year history of recidivism. This emphasis, after reasonable

consideration of the other § 3553(a) factors, does not render the resulting sentence

unreasonable. See id.

      Third, there is no merit to Phelps’s contention that the district court did not

adequately explain on the record its reasoning for selecting the sentence. The

district court both adopted the analysis and recommendations of Phelps’s federal

probation officer and discussed its own reasoning during the sentencing hearing.

See Carty, 520 F.3d at 992 (“[Reasonable] explanation communicates that the

parties’ arguments have been heard, and that a reasoned decision has been made. It

is most helpful for this to come from the bench, but adequate explanation in some

cases may also be inferred from the [pre-sentencing report] or the record as a

whole.”).
      Phelps next argues that the sentence is substantively unreasonable because

the purpose of the sentence was to address Phelps’s personal needs and the career

offender guideline was unreasonable as applied to Phelps. Again, we disagree.

      It is true that the district court adopted the probation officer’s analysis and

recommendation for sentence, which opined that a custodial placement would be

the best option for addressing Phelps’s particular circumstances, but the district

court then expressly said that the sentence imposed was not motivated by this

opinion. See Tapia v. United States, 131 S. Ct. 2382, 2392 (2011) (“A court

commits no error by discussing the opportunities for rehabilitation within prison or

the benefits of specific treatment or training programs. To the contrary, a court

properly may address a person who is about to begin a prison term about these

important matters.”).

      Nor does the record suggest that the career offender guideline enhancement

was unreasonable as applied to Phelps. Between 1981 and 2009, Phelps committed

at least 13 bank robberies. The nature of Phelps’s unremitting criminal activity,

including threats of violence during the commission of his crimes, supports that the

application of the career offender enhancement to Phelps was not substantively

unreasonable. If Phelps was not a career bank robber, then no one is.

      Finally, Phelps argues that the oral pronouncement of sentence is not

consistent with the written judgment. But there is no conflict between the district
court’s oral pronouncement of sentence and the district court’s written order. See

United States v. Munoz-Dela Rosa, 495 F.2d 253, 256 (9th Cir. 1974). Also,

although in its written judgment and commitment order the district court did not

memorialize its oral pronouncement that Phelps’s supervised release revocation

sentence of 24 months would run concurrently with his 151 month sentence, the

pronouncement was memorialized in the written supervised release revocation

judgment. Taken together, the judgment and commitment order and the supervised

release revocation order are consistent with the district court’s oral pronouncement

of sentence.

      AFFIRMED.